       Case 4:19-cr-00030-BMM Document 394 Filed 02/18/21 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                       CR-19-30-GF-BMM
                           Plaintiff,

       vs.                                           ORDER DENYING
                                                 DEFENDANT’S MOTION FOR
LUKE JOHN SCOTT, SR.,                            JUDGMENT OF ACQUITTAL
                                                       (DOC. 382)
                           Defendant.




                                INTRODUCTION

      Defendant Luke John Scott, Sr. (“Scott”) is representing himself in the

above-captioned criminal case. (Doc. 73). Scott’s jury trial began January 26,

2021. (Doc. 364). The jury returned a guilty verdict on Count 1 and on the lesser

included offense in the superseding indictment on January 28, 2021. (Doc. 369).

Sentencing is scheduled for March 24, 2021 at 1:30 p.m. at the federal courthouse

in Great Falls, Montana.

      The Court denied at trial a motion for judgment of acquittal under Fed. R.

Crim. P. Rule 29. (Doc. 368). Scott has now filed a “motion to dismiss

notwithstanding the verdict.” (Doc. 382). The Court will treat this as a renewed

motion for judgment of acquittal under Rule 29(c). See Fed. R. Crim. P. 29(c)(1).
            Case 4:19-cr-00030-BMM Document 394 Filed 02/18/21 Page 2 of 5



                                         ANALYSIS

           In resolving a Fed. R. Crim. P. Rule 29 motion, a Court must determine

     “whether, after viewing the evidence in the light most favorable to the prosecution,

     any rational trier of fact could have found the essential elements of the crime

     beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). “The

     government does not need to rebut all reasonable interpretations of the evidence

     that would establish the defendant’s innocence, or ‘rule out every hypothesis

     except that of guilty beyond a reasonable doubt.’” United States v. Nevils, 598 F.3d

     1158, 1164 (9th Cir. 2010) (quoting Jackson, 433 U.S. at 326).

           A court must assume that the jury resolved all issues of credibility and all

     evidentiary conflicts in a manner that supports the verdict. United States v. Gillock,

     886 F.2d 220, 222 (9th Cir. 1989). Circumstantial evidence alone can support a

     defendant’s conviction. See United States v. Cordova Barajas, 360 F.3d 1037,

     1041 (9th Cir. 2004).

I.      Aggravated Sexual Assault

           For Scott to be found guilty of aggravated sexual abuse, the government had

     to prove the following elements beyond a reasonable doubt: 1) the defendant

     knowingly used force to cause Jane Doe to engage in a sexual act; 2) the defendant

     is an Indian person; and 3) the offense was committed within the exterior

     boundaries of the Fort Peck Indian Reservation. See 18 U.S.C. §§ 1153(a) and


                                                  2
       Case 4:19-cr-00030-BMM Document 394 Filed 02/18/21 Page 3 of 5



2241(a). Scott argues that the government failed to produce evidence that he used

force or a threat to cause Doe to engage in the sexual act, and that the government

failed to produce sufficient evidence “that a sexual act had taken place at all.”

(Doc. 382 at 4, 6–7).

      The government presented evidence at trial that Scott had used force or a

threat to cause Doe to engage in the sexual act. Jane Doe, the victim in this case,

testified under oath that Scott physically assaulted her, placed his hand over her

mouth, and placed his arm around her neck to constrict her breathing. Doe

described that Scott went on to force her to engage in a sexual act. Doe’s direct

witness testimony constitutes evidence. Additional evidence further corroborated

the use of force. The sexual assault nurse examiner, Lyndie Jolie, testified that Doe

described during her examination having been sexually assaulted. Jolie testified

that she observed blood pooling in Doe’s vaginal vault, which she testified could

be caused only by injury. Jolie testified regarding additional physical injuries that

she observed on Doe, and she showed images of those observed injuries to the

jury. Jolie’s testimony and photographs constitute evidence of Scott’s use of force

that caused Doe to engage in the sexual act.

      The government also presented evidence at trial that that a sexual act had

taken place. The above testimony from Jane Doe and the sexual assault nurse

examiner constitute direct and circumstantial evidence that a sexual act occurred.

                                               3
          Case 4:19-cr-00030-BMM Document 394 Filed 02/18/21 Page 4 of 5



  Further, Scott’s own previous statements constitute evidence that a sexual act took

  place. Fort Peck Tribes Department of Law & Justice Officer Coretta Greybear

  testified at trial regarding Scott’s written and oral statements that he had

  consensual sex with the victim. FBI Special Agent Burke Lanthorn testified to

  Scott’s recorded statement that he had consensual sex with the victim. Scott’s

  previous statements regarding having consensual sex with Jane Doe also constitute

  evidence.

        It remains the responsibility of the jury to weigh conflicting evidence and

  the credibility of the evidence presented. The jury weighed such evidence and

  returned a guilty verdict. The government presented evidence sufficient for a

  rational juror to conclude Scott committed aggravated sexual assault. The Court

  will deny Scott’s motion to acquit on this count.

II.   Assault by striking, beating, or wounding

        For Scott to have been found guilty of assault by striking, beating, or

  wounding, the government had to prove the following elements beyond a

  reasonable doubt: 1) the defendant assaulted Jane Doe by intentionally striking or

  wounding her; 2) the defendant is an Indian person; and 3) the offense was

  committed within the exterior boundaries of the Fort Peck Indian Reservation. See

  18 U.S.C. §§ 1153(a) and 113(a)(4). Scott argues that “there was no evidence of a

  beating or striking at all or that Mr. Scott, Sr. wounded [Doe].” (Doc. 382 at 11).


                                                4
       Case 4:19-cr-00030-BMM Document 394 Filed 02/18/21 Page 5 of 5



      The government presented evidence at trial that Scott assaulted Doe by

striking her or beating her. Doe testified that Scott placed his hand over her mouth

and his arm around her neck to impede her breathing. The sexual assault nurse

examiner presented photographic and testimonial evidence about a variety of

injuries potentially consistent with an assault.

      It remains the responsibility of the jury to weigh conflicting evidence and

the credibility of the evidence presented. The jury weighed such evidence and

returned a guilty verdict. The government presented evidence sufficient for a

rational juror to conclude Scott committed an assault by striking, beating, or

wounding. The Court will deny Scott’s motion to acquit on this count.

                                          ORDER

      IT IS ORDERED that Scott’s Motion for Judgment of Acquittal (Doc. 382)

is DENIED.

      Dated the 18th day of February, 2021.




                                              5
